Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 1 of 8 Page ID #:1



 1 TRINETTE G. KENT (State Bar No. 222020)
 2 3219 E Camelback Rd, #588
   Phoenix, AZ 85018
 3 Telephone: (480) 247-9644
 4 Facsimile: (480) 717-4781
   E-mail: tkent@lemberglaw.com
 5
 6 Of Counsel to
   Lemberg Law, LLC
 7
   43 Danbury Road
 8 Wilton, CT 06897
   Telephone: (203) 653-2250
 9
   Facsimile: (203) 653-3424
10
11 Attorneys for Plaintiff,
   Austin Johnson
12
13
                         UNITED STATES DISTRICT COURT
14                      CENTRAL DISTRICT OF CALIFORNIA
15                            WESTERN DIVISION
16
17 Austin Johnson,                        Case No.:
18
                     Plaintiff,           COMPLAINT FOR DAMAGES
19
20        vs.                             FOR VIOLATIONS OF:
                                           1. THE FAIR DEBT COLLECTION
21
     Global Trust Management LLC,          PRACTICES ACT; AND
22                                         2. THE ROSENTHAL FAIR DEBT
                     Defendant.            COLLECTION PRACTICES ACT
23
24                                        JURY TRIAL DEMANDED
25
26
27
28
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 2 of 8 Page ID #:2



 1         Plaintiff, Austin Johnson (hereafter “Plaintiff”), by undersigned counsel, brings
 2
     the following complaint against Global Trust Management LLC (hereafter
 3
 4 “Defendant”) and alleges as follows:
 5                                      JURISDICTION
 6
           1.     This action arises out of Defendant’s violations of the Fair Debt
 7
 8 Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”), and violations of the
 9 Rosenthal Fair Debt Collection Practices Act, Cal. Civ. Code § 1788, et seq.
10
   (“Rosenthal Act”).
11
12         2.     Jurisdiction of this Court arises under 15 U.S.C. § 1692k(d), Cal. Civ.
13
     Code 1788.30(f), 28 U.S.C. § 1331 and 28 U.S.C. § 1367.
14
           3.     Venue is proper before this Court pursuant to 28 U.S.C. § 1391(b), where
15
16 the acts and transactions giving rise to Plaintiff’s action occurred in this district and/or
17
     where Defendant transacts business in this district.
18
19                                          PARTIES

20         4.     Plaintiff is an adult individual residing in Redondo Beach, California, and
21
     is a “person” as defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
22
23         5.     Plaintiff is a “consumer” as defined by 15 U.S.C. § 1692a(3), and is a

24 “debtor” as defined by Cal. Civ. Code § 1788.2(h).
25
           6.     Defendant is a business entity located in Tampa, Florida, and is a
26
27 “person” as the term is defined by 1 U.S.C. § 1 and Cal Civ. Code § 1788.2(g).
28


                                                 2
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 3 of 8 Page ID #:3



 1          7.    Defendant uses instrumentalities of interstate commerce or the mails in a
 2
     business the principle purpose of which is the collection of debts and/or regularly
 3
 4 collects or attempts to collect debts owed or asserted to be owed to another, and is a
 5 “debt collector” as defined by 15 U.S.C.§ 1692a(6).
 6
         8.     Defendant, in the ordinary course of business, regularly, on behalf of
 7
 8 itself or others, engages in the collection of consumer debts, and is a “debt collector”
 9
     as defined by Cal. Civ. Code § 1788.2(c).
10
11                  ALLEGATIONS APPLICABLE TO ALL COUNTS
12
            9.    Plaintiff is a natural person allegedly obligated to pay a debt asserted to
13
14 be owed to a creditor other than Defendant.
15
            10.   Plaintiff’s alleged obligation arises from a transaction in which property,
16
17 services or money was acquired on credit primarily for personal, family or household
18 purposes, is a “debt” as defined by 15 U.S.C. § 1692a(5), and is a “consumer debt” as
19
     defined by Cal. Civ. Code § 1788.2(f).
20
21          11.   At all times mentioned herein where Defendant communicated with any
22 person via telephone, such communication was done via Defendant’s agent,
23
   representative or employee.
24
25          12.   Within the past year, Defendant initiated efforts to collect a debt from
26
     Plaintiff.
27
28


                                                 3
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 4 of 8 Page ID #:4



 1         13.    On or about January 3, 2020, Defendant called Plaintiff’s mother and left
 2
     a voicemail on her answering system wherein Defendant misrepresented that it was
 3
 4 calling regarding an “application” that had been submitted to its office.
 5         14.    When Plaintiff called Defendant back regarding the “application,”
 6
     Defendant acknowledged that it was a debt collector calling to collect a debt.
 7
 8         15.    When Plaintiff asked Defendant why it left a message with his mother,
 9
     Defendant threatened Plaintiff with “drastic action” if Plaintiff failed to make a
10
11 payment arrangement with Defendant by 6:00 PM that same day.
12         16.    In addition, Defendant failed to send Plaintiff written notice of the
13
     alleged debt with five (5) days of its initial communication with Plaintiff as prescribed
14
15 by 15 U.S.C. § 1692g.
16         17.    Furthermore, Defendant overshadowed Plaintiff’s right to dispute the
17
     alleged debt by demanding an immediate payment from Plaintiff before furnishing
18
19 Plaintiff with notice of his rights to dispute the debt as prescribed by 15 U.S.C. §
20
     1692g.
21
           18.    Defendant’s actions caused Plaintiff a significant amount of stress,
22
23 anxiety, and embarrassment.
24
25
26
27
28


                                                 4
                                                              COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 5 of 8 Page ID #:5



 1                                          COUNT I
 2
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT, 15
 3                         U.S.C. § 1692, et seq.
 4
           19.    Plaintiff incorporates by reference all of the above paragraphs of this
 5
 6 complaint as though fully stated herein.
 7         20.    The FDCPA was passed in order to protect consumers from the use of
 8
     abusive, deceptive and unfair debt collection practices and in order to eliminate such
 9
10 practices.
11         21.    Defendant attempted to collect a debt from Plaintiff and engaged in
12
     “communications” as defined by 15 U.S.C. § 1692a(2).
13
14         22.    Defendant called a third-party for a purpose other than to obtain location
15
     information regarding the Plaintiff, in violation of 15 U.S.C. § 1692b.
16
17         23.    Defendant engaged in conduct, the natural consequence of which was to

18 harass, oppress, or abuse Plaintiff, in connection with the collection of a debt, in
19
     violation of 15 U.S.C. § 1692d.
20
21         24.    Defendant used false, deceptive, or misleading representations or means
22 in connection with the collection of a debt, in violation of 15 U.S.C. § 1692e.
23
         25. Defendant misrepresented the character, amount or legal status of the
24
25 alleged debt, in violation of 15 U.S.C. § 1692e(2)(A).
26
27
28


                                                5
                                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 6 of 8 Page ID #:6



 1         26.     Defendant used false representations or deceptive means to collect or
 2
     attempt to collect a debt or obtain information concerning the Plaintiff, in violation of
 3
 4 15 U.S.C.§ 1692e(10).
 5         27.     Defendant used unfair and unconscionable means to collect a debt, in
 6
     violation of 15 U.S.C. § 1692f.
 7
 8         28.     Defendant failed to send Plaintiff written notice regarding the alleged
 9
     debt within five (5) days after its initial communication with Plaintiff, in violation of
10
11 15 U.S.C. § 1692g(a).
12         29.     Defendant overshadowed Plaintiff’s right to dispute the validity of the
13
     alleged debt pursuant to 15 U.S.C. § 1692g(b) by pressuring Plaintiff to make an
14
15 immediate payment towards such debt before sending Plaintiff proper written notice
16 of the debt pursuant to 15 U.S.C. § 1692g(a).
17
          30. The foregoing acts and/or omissions of Defendant constitute multiple
18
19 violations of the FDCPA, including every one of the above-cited provisions.
20
           31.     Plaintiff was harmed and is entitled to damages as a result of Defendant’s
21
     violations.
22
23
                                            COUNT II
24
25         VIOLATIONS OF THE ROSENTHAL FAIR DEBT COLLECTION
                  PRACTICES ACT, Cal. Civ. Code § 1788, et seq.
26
27         32.     Plaintiff incorporates by reference all of the above paragraphs of this
28 complaint as though fully stated herein.


                                                 6
                                                               COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 7 of 8 Page ID #:7



 1         33.    The Rosenthal Act was passed to prohibit debt collectors from engaging
 2
     in unfair and deceptive acts and practices in the collection of consumer debts.
 3
 4         34.    Defendant communicated with Plaintiff’s family regarding the alleged
 5 consumer debt and for a purpose other than to locate the Plaintiff, in violation of Cal.
 6
   Civ. Code § 1788.12(b).
 7
 8         35.    Defendant did not comply with the provisions of 15 U.S.C. § 1692, et
 9
     seq., in violation of Cal. Civ. Code § 1788.17.
10
11         36.    Plaintiff was harmed and is entitled to damages as a result of Defendant’s

12 violations.
13
14                                  PRAYER FOR RELIEF
15         WHEREFORE, Plaintiff prays for judgment against Defendant for:
16
                  A. Actual damages pursuant to 15 U.S.C. § 1692k(a)(1);
17
18                B. Statutory damages of $1,000.00 pursuant to 15 U.S.C. §1692k(a)(2)(A);
19                C. Actual damages pursuant to Cal. Civ. Code § 1788.30(a);
20
                  D. Statutory damages of $1,000.00 for knowingly and willfully committing
21
22                   violations pursuant to Cal. Civ. Code § 1788.30(b);
23
                  E. Costs of litigation and reasonable attorneys’ fees pursuant to 15 U.S.C.
24
25                   § 1692k(a)(3) and Cal. Civ. Code § 1788.30(c);

26                F. Punitive damages; and
27
                  G. Such other and further relief as may be just and proper.
28


                                                 7
                                                             COMPLAINT FOR DAMAGES
Case 2:20-cv-10495-DDP-JPR Document 1 Filed 11/17/20 Page 8 of 8 Page ID #:8



 1                TRIAL BY JURY DEMANDED ON ALL COUNTS
 2
 3
 4 DATED: November 17, 2020               TRINETTE G. KENT
 5
                                          By: /s/ Trinette G. Kent
 6                                        Trinette G. Kent, Esq.
 7                                        Lemberg Law, LLC
                                          Attorney for Plaintiff, Austin Johnson
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


                                          8
                                                      COMPLAINT FOR DAMAGES
